DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-23 are pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/3/2021 was considered by the examiner.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The contents of claim 5 and 6, with the display showing a virtual sign in the place of the optically compromised radar reflective sign, are not mentioned in the specification and need to be added. The specification only mentions the head’s up display showing virtual lane demarcations.
The contents of claim 10 or 17, which mentions the use of embedded metamaterial lenses in the radar reflective sign.  The specification only mentions embedded metamaterial lenses in conjunction with road markings.
Claim Objections

Claims objected to because of the following informalities:  
Claim 1: Ambiguous as to whether “processing of outputs of the receivers” refers to the first-mentioned outputs or refers to a second set.  For purposes of examination, the outputs are assumed to be the same.
Claim 4:  “Processing of outputs of the receivers” is ambiguous as to whether this is a new set of outputs or refers to the first-mentioned “outputs” in claim 1 or the second-mentioned “outputs” in claim 1. For purposes of examination these are all assumed to refer to the same outputs.
Claim 13: Ambiguous as to whether “processing of outputs of the receivers” in “wherein the control, responsive to processing of outputs of the receivers” refers to the first-mentioned outputs in “a control having a processor for processing outputs of the receivers;” or refers to a second set.  For purposes of examination, the outputs are assumed to be the same.  The same ambiguity holds for the second mention further down in the claim, in “…wherein the control, at least in part via processing of outputs of the receivers..”.  Again, for purposes of examination these are assumed to refer to the same outputs.
Claim 19: Similar problem to that of claim 1 and claim 13. Do the outputs referred to in “wherein the control, responsive to processing of outputs of the receivers by the processor” refer to the outputs in “a control having a processor for processing outputs of the receivers;” or a different set?  For purposes of examination, the outputs are assumed to be the same.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 7-9, 19-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2016101156 A1 (Dreher et al, hence Dreher) in light of US Pub 2017/0293025 (Davis et al., hence Davis).
As for claim 1, Dreher teaches a vehicular radar sensing system, the vehicular radar sensing system comprising:  ("a radar system arranged in a vehicle…"[0030]) a radar sensor disposed at a vehicle equipped with the vehicular radar sensing system, the radar sensor having a field of sensing exterior of the vehicle ("...for scanning a vehicle environment with radar…" [0030]); 
wherein the radar sensor [transmit[s]] radio signals and [receive[s]] radio signals, and wherein the received radio signals are transmitted radio signals that are reflected from a radar reflective sign that is present along a road being traveled by the vehicle and in the field of sensing of the radar sensor (radar reflective sign on road with data--See Fig. 5) Dreher: "[Fig.] 5 shows a traffic sign 103 with a device 100 for outputting scannable information I, with a radar reflector for microwave radiation…"[0072], The fact that the mechanism on the vehicle measuring such is a radar sensor is mentioned in [0017])
a control having a processor for processing [output] of the [receiver];( Dreher: "..an evaluation unit arranged in the vehicle for evaluating the radar radiation received from the radar system...,"[0014])
wherein the radar reflective sign comprises radar reflective information   ((radar reflective sign on road with data--See Fig. 5) Dreher: "[Fig.] 5 shows a traffic sign 103 with a device 100 for outputting scannable information I, with a radar reflector for microwave radiation…"[0072], (Type of information mentioned in [0008]));
wherein the control, responsive to processing of [output] of the [receiver] by the processor, determines the radar reflective information  (Analysis by system on vehicle to produce information, Dreher: "In this respect, the proposed device enables coded information I or I (t), which can be detected by a corresponding radar system of a vehicle and after appropriate decoding the driver of the vehicle in a suitable form, i.e. can be output optically, acoustically and / or haptically."[0014]); 
and a display, wherein the display, responsive to the determined radar reflective information, displays the determined radar reflective information for viewing by a driver of the vehicle as the vehicle travels along the road. (Dreher: "...and an output unit…and the information I decoded by the evaluation unit for output transmitted to the output unit and output from it."[0030] An example is given in [0037] involving radar-data-enhanced boundary beacons: "If these were supplemented by the proposed devices, a driver could better recognize the course of the road with a corresponding display in the vehicle cockpit, even in heavy fog or haze..."[0037])
Dreher does not specifically teach that the radar sensor comprises a plurality of transmitters that transmit radio signals and a plurality of receivers that receive radio signals.  However, Davis teaches that the radar sensor comprises a plurality of transmitters that transmit radio signals and a plurality of receivers that receive radio signals. (Fig. 1; "As illustrated in FIG. 1, the radar system 100 may comprise one or more transmitters and one or more virtual receivers 104a-104d, control and processing module 102 and indicator 106".[0018])
It would have been obvious to one of ordinary skill in the art at the time of the effective date of application to have interpreted the “radar sensor” of Dreher in accordance with the multiple emitters/receivers structure as outlined in Davis.  The multiplicity allows for better scanning of the environment. 
As for claim 4, Dreher, as modified, also teaches wherein the control, at least in part via processing of outputs of the receivers by the processor, determines a position of the radar reflective sign relative to the vehicle. (Radar systems on vehicles are regularly used to determine location and speed of vehicle with regards to nearby objects. Davis in paragraph [0023] mentions getting the azimuth and elevation of an object in the neighborhood of the vehicle. Range estimation is covered in [0039].)
As for claim 7, Dreher, as modified, also teaches wherein the radar reflective information is representative of visual signage information at the radar reflective sign. (Dreher: "In this case, the proposed device outputs coded information I, which advantageously corresponds to some or all of the optically recognizable information of the respective optical information source. In this respect, at least parts of the information from an optical information source (for example a traffic sign, a display panel, etc.) can also be detected redundantly by a corresponding radar sensor." [0012])
As for claim 8, Dreher, as modified, also teaches wherein the control controls at least one guidance function of the vehicle responsive at least in part to the determined radar reflective information at the radar reflective sign.  (Dreher: "The proposed device enables the encoded information I output to be scanned by means of a radar system, which is advantageously available on a vehicle (motor vehicle, rail vehicle, ship, aircraft) of the respective traffic system.....Furthermore, the information can be forwarded, for example, to a driver assistance system of the vehicle, which enables the vehicle and its control to be influenced directly and immediately."[0014])
As for claim 9, Dreher, as modified, also teaches wherein the radar reflective sign comprises at least one selected from the group consisting of (i) a radar reflective linear barcode and (ii) a radar reflective two-dimensional barcode.  (Dreher: "further aspect of the invention relates to a traffic sign or a display panel with a device as described above, the 1D and / or 2D coded information I advantageously indicating an information content of at least the traffic sign / display panel" [0029]; ([0027] mentions both 1D and 2D coding on a substrate.)).
As for claim 19, Dreher teaches a vehicular radar sensing system, the vehicular radar sensing system comprising: ("a radar system arranged in a vehicle…"[0030]) a radar sensor disposed at a vehicle equipped with the vehicular radar sensing system, the radar sensor having a field of sensing exterior of the vehicle ("...for scanning a vehicle environment with radar…" [0030]) ;
wherein the radar sensor comprises a [transmitter] that transmit[s] radio signals and a [ receiver] that receive[s] radio signals, and wherein the received radio signals are transmitted radio signals that are reflected from a radar reflective sign that is present along a road being traveled by the vehicle and in the field of sensing of the radar sensor (radar reflective sign on road with data--See Fig. 5) Dreher: "[Fig.] 5 shows a traffic sign 103 with a device 100 for outputting scannable information I, with a radar reflector for microwave radiation…"[0072], The fact that the mechanism on the vehicle measuring such is a radar sensor is mentioned in [0017])
a control having a processor for processing outputs of the receivers ("..an evaluation unit arranged in the vehicle for evaluating the radar radiation received from the radar system...,"[0014]);
wherein the radar reflective sign comprises radar reflective information (radar reflective sign on road with data--See Fig. 5; Dreher: "[Fig.] 5 shows a traffic sign 103 with a device 100 for outputting scannable information I, with a radar reflector for microwave radiation…"[0072], (Type of information mentioned in [0008]);
wherein the radar reflective information at the radar reflective sign comprises at least one selected from the group consisting of (i) speed information, (ii) street name information and (iii) street direction information; ("For example, it is possible that the information from mandatory signs in road traffic, such as “No passage” or “Maximum speed 130 km / h”, is also given redundantly by the proposed device that is arranged on the respective traffic sign…."[0032].)
wherein the control, responsive to processing of outputs of the receivers by the processor, determines the radar reflective information (analysis by system on vehicle to produce information, Dreher: "In this respect, the proposed device enables coded information I or I (t), which can be detected by a corresponding radar system of a vehicle and after appropriate decoding the driver of the vehicle in a suitable form, i.e. can be output optically, acoustically and / or haptically."[0014]);
and wherein the control controls at least one guidance function of the vehicle responsive at least in part to the determined radar reflective information. ("...This information can be read out by a radar system arranged in a vehicle driving past and passed on to a driver assistance system, the driver assistance system controlling the vehicle or certain vehicle functions accordingly." [0032] (explanation of how the data encoded in the sign is read by the radar system of the vehicle and then acted on is in [0031]))
Dreher does not specifically teach that the radar sensor comprises a plurality of transmitters that transmit radio signals and a plurality of receivers that receive radio signals.  However, Davis teaches that the radar sensor comprises a plurality of transmitters that transmit radio signals and a plurality of receivers that receive radio signals. (Fig. 1; "As illustrated in FIG. 1, the radar system 100 may comprise one or more transmitters and one or more virtual receivers 104a-104d, control and processing module 102 and indicator 106".[0018])
It would have been obvious to one of ordinary skill in the art at the time of the effective date of application to have interpreted the “radar sensor” of Dreher in accordance with the multiple emitters/receivers structure as outlined in Davis.  The multiplicity allows for better scanning of the environment. 
As for claim 20, Dreher, as modified, also teaches wherein the radar reflective sign comprises at least one selected from the group consisting of (i) a radar reflective linear barcode and (ii) a radar reflective two-dimensional barcode. ( Dreher: "further aspect of the invention relates to a traffic sign or a display panel with a device as described above, the 1D and / or 2D coded information I advantageously indicating an information content of at least the traffic sign / display panel" [0029] ([0027] mentions both 1D and 2D coding on a substrate.)
As for claim 21, Dreher, as modified, teaches further comprising a display, wherein the display, responsive to the determined radar reflective information, displays the determined radar reflective information for viewing by a driver of the vehicle as the vehicle travels along the road. (Dreher: "Markings are the delineator posts on the left and right edge of the road…In this case, the delineator post must only be recognizable as such in the determined radar image and the coding “left” or “right” must be readable. In the simplest case, the coding of the device could be carried out in such a way that the respective left delineator post is to be marked with two dots and the right delineator post with a vertical line....Boundary beacons used in construction site passages, in which the diagonally attached red stripes signal whether it is a left or right lane boundary. If these were supplemented by the proposed devices, a driver could better recognize the course of the road with a corresponding display in the vehicle cockpit, even in heavy fog or haze..."[0037])
As for claim 23, Dreher as modified also teaches wherein the radar reflective information is representative of visual signage information at the radar reflective sign.( “In this case, the proposed device outputs coded information I, which advantageously corresponds to some or all of the optically recognizable information of the respective optical information source. In this respect, at least parts of the information from an optical information source (for example a traffic sign, a display panel, etc.) can also be detected redundantly by a corresponding radar sensor. “[0012]) 

Claim(s) 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dreher in light of Davis and in light of US 2008/0106436 Al. (Breed).
As for claim 13, Dreher teaches a vehicular radar sensing system, the vehicular radar sensing system comprising: ("a radar system arranged in a vehicle…"[0030]) a radar sensor disposed at a vehicle equipped with the vehicular radar sensing system, the radar sensor having a field of sensing exterior of the vehicle  ("...for scanning a vehicle environment with radar…" [0030];
wherein the radar sensor comprises a [transmitter] that transmit[s] radio signals and a [receiver] that receive[s] radio signals, and wherein the received radio signals are transmitted radio signals that are reflected from a radar reflective sign that is present along a road being traveled by the vehicle and in the field of sensing of the radar sensor ((radar reflective sign on road with data--See Fig. 5) Dreher: "[Fig.] 5 shows a traffic sign 103 with a device 100 for outputting scannable information I, with a radar reflector for microwave radiation…"[0072]; the fact that the mechanism on the vehicle measuring such is a radar sensor is mentioned in [0017]);
a control having a processor for processing outputs of the receivers ("..an evaluation unit arranged in the vehicle for evaluating the radar radiation received from the radar system...,"[0014]);
wherein the radar reflective sign comprises radar reflective information that is representative of visual signage information at the radar reflective sign (radar reflective sign on road with data--See Fig. 5; "[Fig.] 5 shows a traffic sign 103 with a device 100 for outputting scannable information I, with a radar reflector for microwave radiation…"[0072]; Type of information mentioned in [0008]; the fact that it can be the same as the visual signage information [0012]);
wherein the control, responsive to processing of outputs of the receivers by the processor, determines the radar reflective information representative of the visual signage information at the radar reflective sign (Analysis by system on vehicle to produce information: "In this respect, the proposed device enables coded information I or I (t), which can be detected by a corresponding radar system of a vehicle and after appropriate decoding the driver of the vehicle in a suitable form, i.e. can be output optically, acoustically and / or haptically."[0014]);
wherein the control, at least in part via processing of outputs of the receivers by the processor, determines a position of the radar reflective sign relative to the vehicle; ("For scanning or reading out the proposed device, a multidimensional imaging radar system is advantageously used which, in addition to distance resolution, also allows resolution in the horizontal and vertical directions."[0018])
and a display, wherein the display, responsive to the determined radar reflective information representative of the visual signage information at the radar reflective sign, displays a [sign] ("...and an output unit…and the information I decoded by the evaluation unit for output transmitted to the output unit and output from it."[0030] An example is given in [0037] involving radar-data-enhanced boundary beacons: "If these were supplemented by the proposed devices, a driver could better recognize the course of the road with a corresponding display in the vehicle cockpit, even in heavy fog or haze..."[0037]) .
Dreher also teaches [obtaining] the determined radar reflective information representative of the visual signage information at the radar reflective sign and wherein the display [is] responsive to the determined radar reflective information representative of the visual signage information at the radar reflective sign by putting up data on the display: (“This ensures that at night or when visibility is poor or the traffic sign or display panel is dirty, the driver still has or outputted the information that cannot be visually detected or not correctly detected by the traffic sign or display panel in the vehicle using a corresponding radar system gets. In this respect, the proposed device outputs information that is preferably redundant in relation to the traffic sign / display panel.” [0029])
Dreher does not specifically teach that the radar sensor comprises a plurality of transmitters that transmit radio signals and a plurality of receivers that receive radio signals.  However, Davis teaches that the radar sensor comprises a plurality of transmitters that transmit radio signals and a plurality of receivers that receive radio signals. (Fig. 1; "As illustrated in FIG. 1, the radar system 100 may comprise one or more transmitters and one or more virtual receivers 104a-104d, control and processing module 102 and indicator 106".[0018])
It would have been obvious to one of ordinary skill in the art at the time of the effective date of application to have interpreted the “radar sensor” of Dreher in accordance with the multiple emitters/receivers structure as outlined in Davis.  The multiplicity allows for better scanning of the environment.
Neither Dreher nor Davis specifically mention where the display shows a virtual sign to the driver showing the information obtained from the sign.  However, Breed teaches display[ing] a virtual sign such that the virtual sign appears to a driver of the vehicle at the [traffic sign], the virtual sign including the determined [information] representative of the visual signage information at the [sign]. ("...in one embodiment of the invention, the signs are displayed on a display system 196 in the vehicle to the driver or another occupant with the information being provided to the display system 196." [0404] That the information comes from the signs, also see [0404].)  Breed does not specifically mention that the sign is radar reflective or that radar is used to read the data, but the problem being solved is the same: how to get data from a sign and put up a virtual sign for the driver containing the same information.  
It would have been obvious to one of ordinary skill in the art at the time of the effective date of application to have implemented the “virtual sign” of Breed in the display system of Dreher.  The motivation would have been to show a more “user-friendly” image to the driver. 
As for claim 14, Dreher, as modified, teaches wherein the display comprises a heads-up-display that projects the virtual sign for viewing by the driver of the vehicle. (Breed: "Another improvement that can be added to the system ...is to use a heads-up display for in-vehicle signage. As the vehicle travels down the road, the contents of roadside signs can be displayed on a heads up display, providing such a display is available in the vehicle, or on a specially installed LCD display."[0125])
As for claim 15, Dreher, as modified, also teaches wherein the control controls at least one guidance function of the vehicle responsive at least in part to the determined radar reflective information at the radar reflective sign  (Dreher: "The proposed device enables the encoded information I output to be scanned by means of a radar system, which is advantageously available on a vehicle (motor vehicle, rail vehicle, ship, aircraft) of the respective traffic system.....Furthermore, the information can be forwarded, for example, to a driver assistance system of the vehicle, which enables the vehicle and its control to be influenced directly and immediately."[0014].)
As for claim 16, Dreher, as modified, also teaches wherein the radar reflective sign comprises at least one selected from the group consisting of (i) a radar reflective linear barcode and (ii) a radar reflective two-dimensional barcode. ("…further aspect of the invention relates to a traffic sign or a display panel with a device as described above, the 1D and / or 2D coded information I advantageously indicating an information content of at least the traffic sign / display panel" [0029] ([0027] mentions both 1D and 2D coding on a substrate.) )

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dreher, as modified by Davis, as applied to claim 1 above, and further in view of US 6,414,606 (Yujiri et al., hence Yujiri) and in view of CN 102311674 A (Shi).
As for claim 2, Dreher does not specifically teach wherein the radar reflective sign comprises metallic particles embedded in paint. Traffic signs are commonly formed from a sandwich structure with a metal backing such that the entire sign would be automatically reflective under radar wavelengths. However, if one wishes to enhance the radar reflectivity of an object, it is possible to coat the object with radar-reflective paint, such as is mentioned in Yujiri.  The radar reflectivity of the paint is increased by adding a quantity of metallic shot or particles of other materials having a high dielectric constant. (See Col. 4 lines 66-67 Col. 5 lines 1-6). 
Similarly, paint which absorbs radar waves and can be considered “anti-reflection” paint is also known in the art, as is shown by Shi. 
It would have been obvious to one of ordinary skill in the art at the effective date of filing to have used Yujiri’s radar-enhancing thermoplastic paint together with the anti-reflection paint of Shi to create the bit-dot code of the radar reflective signs in Dreher. Dreher’s original system uses antenna arrays, but the bit-dot code (black and white, as shown in Figs. 2 and 5) could be substituted with any other two materials with sufficiently differing radar signatures, such as (1) a highly reflective radar paint and (2) a low-reflectivity radar paint.
As for claim 3, Dreher, as modified, also teaches wherein the metallic particles comprise steel grit. (Yujiri: "A preferred embodiment of the enhanced radiometric paint includes size 20 or 30 iron shot with the iron shot comprising approximately 30% of the paint mixture by volume." (Col. 5, lines 3-6)).

Claim(s) 5 and 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dreher in light of Davis as applied to claim 1 above, and further in view of Breed. 
As for claim 5, Dreher teaches wherein the display, when visibility of the radar reflective sign to the driver of the vehicle is compromised and responsive to the determined radar reflective information at the radar reflective sign, displays a virtual [image] such that the virtual [image] appears to the driver of the vehicle. (“Markings are the delineator posts on the left and right edge of the road. They make it possible to see the further course of the road in the dark. If visibility is poor, this optical method fails and it is proposed to use the radar systems that are already present in modern vehicles in order to image the delineator posts that carry a proposed device. In this case, the delineator post must only be recognizable as such in the determined radar image and the coding “left” or “right” must be readable. In the simplest case, the coding of the device could be carried out in such a way that the respective left delineator post is to be marked with two dots and the right delineator post with a vertical line....Boundary beacons used in construction site passages, in which the diagonally attached red stripes signal whether it is a left or right lane boundary. If these were supplemented by the proposed devices, a driver could better recognize the course of the road with a corresponding display in the vehicle cockpit, even in heavy fog or haze..."[0037]  Here the “radar reflective sign[s]” are the boundary beacons with a very simple information coding: left or right? ) 
Dreher does not specifically state how the boundary beacon information is shown on the display: “recogniz[ing] the course of the road with a corresponding display in the cockpit” would seem to indicate that something is made available, but no further definition is given.  However, Breed teaches display[ing] a virtual sign such that the virtual sign appears to a driver of the vehicle at the [traffic sign], the virtual sign including the determined [information] representative of the visual signage information at the [sign]. ("...in one embodiment of the invention, the signs are displayed on a display system 196 in the vehicle to the driver or another occupant with the information being provided to the display system 196." [0404] That the information comes from the signs, also see [0404].)  Breed does not specifically mention that the sign is radar reflective or that radar is used to read the data, but the problem being solved is the same: how to get data from a sign and put up a virtual sign for the driver containing the same information.  
It would have been obvious to one of ordinary skill in the art at the time of the effective date of application to have implemented the “virtual sign” of Breed in the display system of Dreher.  The motivation would have been to show a more “user-friendly” image to the driver. 
As for claim 6,  Dreher, as modified, also teaches wherein the display comprises a heads-up-display that projects the virtual sign for viewing by the driver of the vehicle. (Breed: "Another improvement that can be added to the system....is to use a heads-up display for in-vehicle signage. As the vehicle travels down the road, the contents of roadside signs can be displayed on a heads up display, providing such a display is available in the vehicle, or on a specially installed LCD display." [0125])

Claim(s) 22 is rejected under 35 U.S.C. 103 as being unpatentable over Dreher, in light of Davis as applied to claim 21 above, and further in view of Breed.
As for claim 22, Dreher, as modified, does not teach wherein the display comprises a heads-up-display that projects the determined radar reflective information for viewing by the driver of the vehicle.  However, Breed teaches wherein the display comprises a heads-up-display that projects the determined [information] for viewing by the driver of the vehicle.  "Another improvement that can be added to the system...is to use a heads-up display for in-vehicle signage. As the vehicle travels down the road, the contents of roadside signs can be displayed on a heads up display, providing such a display is available in the vehicle, or on a specially installed LCD display."[0125]
It would have been obvious to one of ordinary skill in the art at the effective filing date to have supplemented the display system found in Dreher with a head’s up display to view the signage information, as is taught by Breed.  The motivation would be the standard reason for using a head’s up display, namely, improving driving for the driver and avoiding having to turn one’s head.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dreher in light of Davis as applied to claim 1 above, and further in view of US 2019/0146082 Al (Cohen et al., hence Cohen).
As for claim 10, Dreher, as modified, does not specifically teach wherein the radar reflective sign comprises embedded metamaterial lenses.  However, Cohen teaches wherein the radar reflective sign comprises embedded metamaterial lenses. ( "Road and automobile structures that such plasmonic surfaces or structures may be used with include, but are not limited to, road reflectors, stop signs, road barriers, toll booths and plazas, tracks or guides used with ( e.g., embedded in) road surfaces, and components of road-going automobiles (including motorcycles) such as bumpers, frames, etc., as well as other structures that would normally be encountered in travel." [0016] Embedding: "An aspect of the present disclosure is directed to and provides devices and structures that incorporate plasmonic surfaces or structures embedded or included within the devices and structures and/or disposed on a surface or surfaces of the devices and structures."[0015]).
It would have been obvious to one of ordinary skill in the art at the effective date of filing to use a metamaterial surface, designed to be highly reflective of radar, in the system of Dreher, in order to improve the radar reflection of the signage. 

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dreher in light of Davis and in light of Breed as applied to claim 13 above, and further in view of Cohen.
As for claim 17, Dreher, as modified, does not specifically teach wherein the radar reflective sign comprises embedded metamaterial lenses.  However, Cohen teaches wherein the radar reflective sign comprises embedded metamaterial lenses. ( "Road and automobile structures that such plasmonic surfaces or structures may be used with include, but are not limited to, road reflectors, stop signs, road barriers, toll booths and plazas, tracks or guides used with ( e.g., embedded in) road surfaces, and components of road-going automobiles (including motorcycles) such as bumpers, frames, etc., as well as other structures that would normally be encountered in travel." [0016] Embedding: "An aspect of the present disclosure is directed to and provides devices and structures that incorporate plasmonic surfaces or structures embedded or included within the devices and structures and/or disposed on a surface or surfaces of the devices and structures."[0015]).
It would have been obvious to one of ordinary skill in the art at the effective date of filing to use a metamaterial surface, designed to be highly reflective of radar, in the system of Dreher, in order to improve the radar reflection of the signage. 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dreher in light of Davis as applied to claim 1 above, and further in view of US 2013/0009790 (Serex).
As for claim 11, Dreher, as modified, does not specifically teach wherein the radar reflective sign comprises a radio-frequency identification (RFID) tag.  However traffic signs with RFID tags in them which provide information to a vehicle are known in the art, as is shown by Serex (Fig. 3, [0016]).  It would have been obvious to one of ordinary skill in the art at the effective filing date to have fused together the signage-with-RFID system of Serex with the signage reading system of Dreher.  The motivation would have been to add more data (or more redundancy) into the signage system.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dreher in light of Davis and in light of Breed as applied to claim 13 above, and further in view of Serex.
As for claim 18, Dreher, as modified, does not specifically teach wherein the radar reflective sign comprises a radio-frequency identification (RFID) tag.  However traffic signs with RFID tags in them which provide information to a vehicle are known in the art, as is shown by Serex (Fig. 3, [0016]).  It would have been obvious to one of ordinary skill in the art at the effective filing date to have fused together the signage-with-RFID system of Serex with the signage reading system of Dreher.  The motivation would have been to add more data (or more redundancy) into the signage system.

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dreher in light of Davis as applied to claim 1 above, and further in view of US 2003/0021930 A1 (Mientus et al., hence Mientus).
As for claim 12, Dreher, as modified, does not specifically teach wherein the radar reflective sign comprises preformed thermoplastic film.  However, Mientus teaches wherein the radar reflective sign comprises preformed thermoplastic film. (Signage films and multilayer thermoplastic films, [0018]-[0019]. )
It would have been obvious to one of ordinary skill in the art at the effective filing date to have used the preformed thermoplastic film of Mientus in the signage in the signage reading system of Dreher.  The motivation would have been to increase outdoor wearability of the sign, as is mentioned in [0039], and as mentioned in the Background section, improves over previous sign manufacturing methods.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/               Examiner, Art Unit 3661                                                                                                                                                                                         
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661